Citation Nr: 0702438	
Decision Date: 01/26/07    Archive Date: 01/31/07

DOCKET NO.  05-14 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
also due to Agent Orange exposure.  

2.  Entitlement to service connection post-traumatic stress 
disorder, also claimed as depression.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
March 1971.  He served in Vietnam from March 1968 to March 
1969 and again from April 1970 t March 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Columbia, South Carolina, 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied service connection for diabetes mellitus, also 
due to Agent Orange exposure and service connection for PTSD, 
also claimed as depression.  

The veteran testified at a Travel Board hearing before the 
undersigned Acting Veterans Law Judge (VLJ) in July 2006.  A 
transcript of that hearing is of record and associated with 
the claims folder.  

The issue of service connection for PTSD, also claimed as 
depression, being remanded is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

On July 10, 2006, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant that a withdrawal of his appeal of service 
connection for diabetes mellitus, also due to Agent Orange 
exposure, is requested.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant for service connection for diabetes mellitus, also 
due to Agent Orange exposure,  have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2006).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2006).  The appellant 
has withdrawn his appeal of service connection for diabetes 
mellitus, also due to Agent Orange exposure, and, hence, 
there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review this appeal and it is dismissed.


ORDER

The appeal of service connection for diabetes mellitus also 
due to Agent Orange exposure, is dismissed


REMAND

The veteran claimed, in essence, that service connection is 
warranted for PTSD, also claimed as depression, based upon 
service incurrence.  The veteran has indicated that his 
claimed PTSD is a result of witnessing 29 bodies of members 
of the 101st Airborne division when he reported to sick call.  
He also indicated that an Air Force serviceman was killed in 
his barracks.  He did not know the name of any of these 
personnel, but indicated that their deaths affected him.  No 
attempt has been made to verify either of these claimed 
stressors.  According to 38 C.F.R. § 3.304(e), PTSD requires 
medical evidence diagnosing the condition in accordance with 
4.125(a) of this chapter; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  The veteran has been diagnosed 
with PTSD; however, the claimed stressors have not been 
verified.  The veteran should be asked to provide all 
pertinent evidence to verify his stressors, to include the 
date of the Air Force serviceman's death , the approximate 
date that he saw the large number of bodies of the 101st 
Airborne, and the specific locations.  The RO should then 
submit that evidence to the U. S. Army and Joint Services 
Records Research Center (JSRRC).   If verified, the veteran 
should then be provided a VA psychiatric examination.  

Finally, during the pendency of this appeal, on 
March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  
Additionally, this notice must include notice of the type of 
evidence necessary to receive a higher disability rating, as 
well as notice of the type of evidence necessary for the 
assignment of an effective date if a higher rating is 
awarded.  In the present appeal, the veteran was not provided 
with notice of the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  

Based on the foregoing, additional development is necessary 
prior to final disposition of this claim.  Accordingly, this 
matter is REMANDED for the following:

1.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date for the 
claim for service connection for PTSD, 
also claimed as depression, on appeal, as 
outlined by the Court in Dingess/Hartmann 
v. Nicholson, 19 Vet. App. 473 (2006).  

2.  The RO should contact the veteran and 
ask him to specifically provide the date 
of the Air Force serviceman's death 
killed in his barracks, and the 
approximate date that he went to sick 
call and witnessed the bodies of 29 
servicemen from the 101st Airborne 
Division.  He should also provide the 
name of the unit that he was attached.  
Contact the U. S. Army and Joint Services 
Records Research Center (JSRRC) and other 
appropriate agency(ies) and request any 
available operational reports reflecting 
the death of the Air Force serviceman 
killed in the veteran's barracks, and the 
death of approximately 29 members of the 
101st Airborne Division.  The veteran is 
advised that information is necessary to 
obtain supportive evidence of the 
stressful events, and that if he has 
additional helpful information, he must 
be as specific as possible to facilitate 
a search for verifying information.  

3.  If, and only if, an alleged stressful 
event is verified, the veteran should 
then be scheduled for a VA psychiatric 
examination.  Any stressors that have 
been verified should be made known to the 
examiner.  The psychiatrist should then 
render an opinion as to whether the 
veteran currently suffers from PTSD, or 
claimed depression, resulting from a 
verified experience occurring during 
service.  It should be stated whether 
that current diagnosis of PTSD is linked 
to a specific corroborated stressor event 
or events experienced during service 
pursuant to the diagnostic criteria set 
forth in the DSM-IV.  If a diagnosis of 
PTSD is rendered, the examiner should 
specify the stressor(s) upon which the 
diagnosis is based.  If depression is 
diagnosed, it should be opined whether it 
is at least as likely as not the result 
of the veteran's active duty service.  
The claims file should be made available 
to the examiner.

4  Readjudicate the veteran's claim for 
service connection for PTSD, also claimed 
as depression, to include consideration 
of all additional evidence received.   If 
the benefits sought on appeal remain 
denied, the veteran should be provided a 
Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


